


--------------------------------------------------------------------------------


EXHIBIT 10.25
 
CONSENT AND FIRST AMENDMENT
 
CONSENT AND FIRST AMENDMENT dated as of October 9, 2007 (this “Amendment”)
between Hooper Holmes, Inc., a New York corporation (the “Borrower”), and
CitiCapital Commercial Corporation, a Delaware corporation, as lender (the
“Lender”) and agent (the “Agent”) for the Lender under the Loan and Security
Agreement dated as of October 10, 2006 among the Borrower, the Agent and the
lenders from time to time party thereto (the “Loan Agreement”) and the other
Loan Documents (as defined in the Loan Agreement).  Unless otherwise indicated,
all capitalized terms used herein without definition shall have the meanings
given to such terms in the Loan Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower informed the Agent of its agreement to sell all of its
equity interest (the “Equity Interest”) in Medicals Direct Group Ltd. (“MDG”),
to a third party for an amount in excess of $250,000 (the “Sale”);
 
WHEREAS, Section 7.2(e) of the Loan Agreement prohibits the sale of, among other
things, the Equity Interest;
 
WHEREAS, the Borrower has requested the Agent and the Lender consent to the
Sale;
 
WHEREAS, the Borrower has requested that the Agent release its security interest
in the Ordinary shares of MDG and return the stock certificate representing such
shares to the Borrower;
 
WHEREAS, the Borrower has requested that the Agent and the Lender agree to amend
the Loan Agreement to reflect the Sale; and
 
WHEREAS, the Lender is agreeable to the Sale and such amendments, but only on
the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Consent.  Effective as of the date hereof, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Lender hereby consents to the Sale under Section 7.2(e) of the Loan Agreement.
 
SECTION 2. Amendments to Loan Agreement.  Effective as of the date hereof, and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, the Loan Agreement is hereby amended as follows:
 
(a) Section 1.1 is amended by:
 
(i)  
Deleting the definition “MDG”; and

 
(ii)  
Deleting the definition “MDG Indebtedness.”

 
(b) Section 7.2(a) is amended and restated as follows:
 
“Indebtedness.  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, at any time create, incur, assume or
suffer to exist any Indebtedness other than:
 
A. (i)           Indebtedness under the Loan Documents;
 
B. (ii)           Endorsement of negotiable instruments for deposit or
collection in the ordinary course of business; or
 
C. (iii) Indebtedness (including Capitalized Lease Obligations) incurred solely
to finance the acquisition of fixed or capital assets in an aggregate principal
amount not to exceed, as to the Borrower and its Subsidiaries taken
collectively, $1,000,000 at any time outstanding.”
 
(c) Section 7.2(h) is amended and restated as follows:
 
“Loans to Other Persons.  The Borrower will not, and will not permit any of its
Subsidiaries to, at any time make loans or advance any credit to any Affiliate
thereof or other Person, other than regular intercompany loans and advances
among the Loan Parties.”
 
(d) Schedules 6.1(b), 6.1(g), 6.1(k), 6.1(ff), 7.1(q) and 7.2(s) are amended and
restated as set forth in Schedules 1, 2, 3, 4, 5 and 6, respectively, to this
Amendment.
 
SECTION 3. Amendment to Pledge Agreement.  Effective as of the date hereof, and
subject to the satisfaction of the conditions precedent set forth in Section 4
hereof, Schedule 1 to the Pledge Agreement is amended and restated as set forth
in Schedule 7 to this Amendment.
 
SECTION 4. Conditions Precedent.  This Amendment shall become effective when,
and only when, the Agent shall have received (a) in immediately available funds
payment of all of its costs and expenses (including, without limitation,
attorneys’ fees) incurred in connection with the preparation, negotiation,
execution and delivery of this Amendment, (b) counterparts of this Amendment,
duly executed by the Borrower and acknowledged and consented to by the
Guarantors; and (c) such other documents, instruments, evidence, materials and
information as the Agent may reasonably request.
 
SECTION 5. Representations and Warranties.  The Borrower hereby confirms,
reaffirms and restates the representations and warranties made by it in the Loan
Agreement, as amended hereby, and confirms that all such representations and
warranties are true and correct in all material respects as of the date
hereof.  The Borrower further represents and warrants (which representations and
warranties shall survive the execution and delivery hereof) to the Agent and the
Lender that:
 
(a) It has all corporate power, authority and legal right necessary to execute,
deliver and perform its obligations under the Amendment and any documents
delivered herewith to which it is a party, and has taken all actions necessary
to authorize the execution, delivery and performance of the Amendment and the
transactions contemplated thereby;
 
(b) This Amendment has been duly executed and delivered on behalf of the
Borrower, and constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms; and
 
(c) The execution, delivery and performance by the Borrower of this Amendment
and any documents delivered herewith to which it is a party are within its
powers, have been duly authorized by all necessary action and will not violate
any Requirement of Law or any contractual obligation of the Borrower.
 
SECTION 6. Release of Claims.  THE BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES THE AGENT AND THE LENDER, AND THE AGENT’S AND
THE LENDER’S PREDECESSORS, AGENTS, EMPLOYEES, CONSULTANTS, ADVISORS, ATTORNEYS,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST THE AGENT, THE LENDER AND THEIR RESPECTIVE PREDECESSORS, AGENTS,
EMPLOYEES, CONSULTANTS, ADVISORS, ATTORNEYS, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS
AND THE NEGOTIATION AND EXECUTION OF THIS AMENDMENT.
 
SECTION 7. General Provisions.
 
(a) Except as expressly amended hereby, the Loan Agreement and the other Loan
Documents are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.
 
(b) All references to the Loan Agreement or the Pledge Agreement shall mean the
Loan Agreement or the Pledge Agreement, as the case may be, as amended hereby.
 
(c) This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement.  This Amendment may be
executed and delivered by telecopier with the same force and effect as if it
were an originally executed and delivered manual counterpart.
 
(d) THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 
(e) This Amendment shall constitute a Loan Document.
 



--
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date first
set forth above.
 
 
LENDERS

 
 
CITICAPITAL COMMERCIAL CORPORATION

 
 
By:
 

 
 
Doreen Amado

 
 
Vice President

 
 
AGENT

 
 
CITICAPITAL COMMERCIAL CORPORATION

 
 
By:
 

 
 
Doreen Amado

 
 
Vice President

 
BORROWER
 
HOOPER HOLMES, INC.
 
By:                                                                
 
      William Kracklauer
 
      Vice President and General Counsel
 



--
 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGMENT AND CONSENT

 
Each of the undersigned Guarantors hereby acknowledges receipt of a copy of the
Consent and First Amendment, dated as of October 9, 2007 (the “Amendment”),
between Hooper Holmes, Inc., a New York corporation as borrower (the
“Borrower”), and CitiCapital Commercial Corporation, as agent (the “Agent”) for
the lenders and as lender (the “Lender”).  Each of the undersigned Loan Parties
shall be bound by and comply with the terms of the Amendment insofar as such
terms are applicable to the undersigned and consents to the Borrower’s, the
Agent’s and the Lender’s entering into the Amendment.
 
 
HOOPER INFORMATION SERVICES, INC.

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
HOOPER EVALUATIONS, INC.

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
MID AMERICA AGENCY SERVICES, INCORPORATED

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
TEG ENTERPRISES, INC.

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
HERITAGE LABS INTERNATIONAL, LLC

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
HOOPER DISTRIBUTION SERVICES, LLC

 
 
By:
 

 
 
Name:

 
 
Title:

 



--
 
 

--------------------------------------------------------------------------------

 

 
Schedule 1

 
 
[Schedule 6.1(b) – Locations of Collateral and Real Property]

 
 
Schedule 2

 
 
[Schedule 6.1(g) – Ownership; Subsidiaries]

 
 
Schedule 3

 
 
[Schedule 6.1(k) – Joint Ventures and Partnerships]

 
 
Schedule 4

 
 
[Schedule 6.1 (ff) – Affiliate Transactions]

 
 
Schedule 5

 
 
[Schedule 7.1(q) – Billing Practices]

 
 
Schedule 6

 
 
[Schedule 7.2(s) – Bank Accounts]

 
 
Schedule 7

 
 
[Schedule 1 to Pledge Agreement – Description of Pledged Interests]

 

